ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-305, concluding that KEVIN J. CARLIN of HAMILTON, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.15(b) (failure to promptly deliver funds to a third party), RPC 3.4(c) (failure to obey an obligation under the rules of a tribunal), RPC 7.1(a) (false or misleading communication about the attorney), RPC 7.5(a) (use of letterhead that violates RPC 7.1(a)), RPC 8.4(d) (conduct prejudicial to the administration of justice), and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that KEVIN J. CARLIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.